     Case: 1:17-cr-00138-CAB Doc #: 66 Filed: 04/27/20 1 of 4. PageID #: 2165




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                    )      CASE NO. 1:17CR138
                                             )
                      Plaintiff,             )      JUDGE CHRISTOPHER A. BOYKO
                                             )
               vs.                           )
                                             )
JOHN S. MOBASSERI,                           )      OPINION AND ORDER
                                             )
                      Defendant.             )

CHRISTOPHER A. BOYKO, J.:

       Before the Court is Defendant John Mobasseri’s Emergency Motion for Immediate

Sentence Modification to Home Confinement. (Doc. 62). For the following reasons,

Defendant’s Motion is DENIED WITHOUT PREJUDICE.

                                        I. BACKGROUND

       On April 11, 2017, a Grand Jury indicted Defendant with one count of Receipt and

Distribution of Visual Depictions of Minors Engaged in Sexually Explicit Conduct, a violation of

18 U.S.C. § 2252(a)(2); and one count of Possession of Child Pornography, a violation of 18

U.S.C. § 2252A(a)(5)(B).

       On December 4, 2017, Defendant pleaded guilty to both counts. On April 5, 2018, the

Court sentenced Defendant to 136 months imprisonment and 5 years supervised release.

Defendant is currently serving his imprisonment at Elkton Federal Correctional Institution.

       On April 8, 2020, Defendant filed an Emergency Motion for Immediate Sentence

Modification to Home Confinement. (Doc. 62). Defendant argues that the presence of COVID-
     Case: 1:17-cr-00138-CAB Doc #: 66 Filed: 04/27/20 2 of 4. PageID #: 2166



19 and his prior medical conditions justify his compassionate release. The Government opposed

Defendant’s request on April 14, 2020. (Doc. 63). Defendant filed a Reply and the Government

filed a Supplemental Response shortly thereafter. (Docs. 64 & 65).

                                       II. LAW & ANALYSIS

       Generally, a court “may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c). However, in certain circumstances, a defendant may ask the court to

modify a sentence, otherwise known as “compassionate release.” Id. at § 3582(c)(1)(A). Before

doing so however, one of two things must occur: either defendant has exhausted all

administrative rights to appeal the Bureau of Prison’s failure to bring a motion on his behalf or

defendant has waited thirty days since he asked the warden of the facility to file a request on his

behalf. Id.

       In other words, prisoners must first exhaust their administrative remedies before seeking

a district court’s involvement. See United States v. Raia, 954 F.3d 594 (3rd Cir. 2020); United

States v. Ciccone, 2020 WL 1861653 (N.D. Ohio Apr. 14, 2020) (Polster, J.) (the amended §

3582(c)(1)(A) did not alter the requirement that prisoners must first exhaust administrative

remedies before seeking judicial relief) (citations omitted). Moreover, courts cannot create

exceptions to the mandatory exhaustion requirement. Ross v. Blake, 136 S.Ct. 1850, 1856-57

(2016) (“mandatory language means a court may not excuse a failure to exhaust, even to take

such [special] circumstances into account”); United States v. Alam, 2020 WL 1703881 (E.D.

Mich. Apr. 8, 2020) (collecting cases holding district courts cannot craft exceptions to

exhaustion requirements in light of the COVID-19 pandemic).

       Here, Defendant has not exhausted his administrative remedies before seeking the

Court’s involvement. At the earliest, Defendant filed his request for compassionate release with



                                                -2-
      Case: 1:17-cr-00138-CAB Doc #: 66 Filed: 04/27/20 3 of 4. PageID #: 2167



the Bureau of Prisons on April 8, 2020.1 (Doc. 62, PageID: 2123). Therefore, he must wait until

after May 8, 2020 to file relief with the Court. Since he has filed too early, the Court declines to

rule on the merits of his Motion.

        The case law Defendant cites does not alter this outcome. Relying on Washington v.

Barr, 925 F.3d 109, 118 (2d Cir. 2019), Defendant claims the Court may waive the exhaustion

requirement in certain circumstances. Defendant then cites three circumstances where failure to

exhaust may be excused. But Defendant’s reliance on Washington is mistaken.

        Both Washington and McCarthy v. Madigan, 503 U.S. 140 (1992)—the Supreme Court

case that Washington relied on—dealt with Federal statutes that did not “expressly mandate the

exhaustion of administrative remedies.” Washington, 925 F.3d at 115; McCarthy, 503 U.S. at

149. The same is not true here. Section 3582(c)(1)(A) expressly requires a defendant to

“exhaust[] all administrative rights.” 18 U.S.C. 3582(c)(1)(A); Raia, 954 F.3d 594. As both

Washington and McCarthy make clear: “[w]here Congress specifically mandate[s it], exhaustion

is required.” McCarthy, 503 U.S. at 144; Washington, 925 F.3d at 116.

        Congress ‘clearly mandated’ exhaustion in § 3582(c)(1)(A). And despite outlier district

courts holding otherwise due to COVID-19, this Court will not “engraft an unwritten ‘special

circumstances’ exception onto” § 3582(c)(1)(A)’s exhaustion requirement. Ross, 136 S.Ct. at

1862.

        The Court understands the general risks that COVID-19 presents to certain populations,

including those in jails and prisons. However, requiring that Defendant first exhaust his

administrative remedies not only upholds Congressional intent, but also protects “administrative


1
 Whether Defendant filed a request for administrative relief is disputed. The Government contends that the warden
of FCI Elkton “has not received any request from [Defendant] for a reduction in sentence.” (Doc. 65, PageID:
2163). This fact is not dispositive to the Court’s current Order. However, should Defendant refile his Motion after
May 8, 2020, Defendant will have to provide adequate proof that he exhausted his administrative remedies.

                                                       -3-
     Case: 1:17-cr-00138-CAB Doc #: 66 Filed: 04/27/20 4 of 4. PageID #: 2168



agency authority” and “promotes efficiency.” Woodford v. Ngo, 548 U.S. 81, 89 (2006). The

Bureau of Prisons is taking the COVID-19 outbreak seriously. (Doc. 63, PageID: 2413).

Allowing the BOP to exercise its authority and expertise in this instance is even more important.

See generally, Raia, 954 F.3d 594.

                                        III. CONCLUSION

       For the foregoing reasons, Defendant’s Motion (Doc. 62) is DENIED WITHOUT

PREJUDICE.   The Court may consider the merits of Defendant’s Motion after he properly

exhausts his administrative remedies.

       IT IS SO ORDERED.

                                             s/ Christopher A. Boyko
                                             CHRISTOPHER A. BOYKO
                                             Senior United States District Judge

Dated: April 27, 2020




                                              -4-
